Citation Nr: 0703815	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-27 628	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected Post-Traumatic Stress 
Disorder (PTSD).

2.  Entitlement to a total disability rating for individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1973.

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 2003, the RO granted the veteran's 
claim seeking entitlement to service connection for PTSD and 
assigned a 50 percent rating, effective December 27, 2001.  
In October 2004, the RO denied the veteran's claim seeking 
entitlement to a TDIU due to his service-connected 
disabilities.

The two claims were denied by the Board in a December 2005 
decision.  The veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).  
While the appeal was pending, the veteran and VA's General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Partial Remand (Joint Motion) in May 2006.  The Court granted 
the motion in June 2006, vacated the Board's decision, and 
remanded the matter to the Board for further development and 
readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a higher initial 
disability rating for his service-connected PTSD and 
entitlement to a TDIU due to his service connected 
disabilities.  The Board finds a remand is warranted in order 
to provide the veteran with a new VA compensation and pension 
(C&P) PTSD examination and to allow the RO to consider the 
issue of assigning "staged" ratings.  38 C.F.R. §§ 3.326, 
3.327; see Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran received previous VA PTSD examinations in May 
2002 and December 2003.  In May 2002, he was diagnosed with 
PTSD, bipolar disorder, and alcohol dependence in remission.  
The examiner found PTSD to be the prevailing psychopathology 
and noted that the veteran's psychosocial functional status 
and quality of life were below average with serious 
impairment of social, occupational, and interpersonal 
relationships.  The veteran's General Assessment of 
Functioning (GAF) score was 50.  At the December 2003 
examination, the veteran was diagnosed with PTSD, 
schizoaffective disorder, alcohol dependence in sustained 
remission, and cannabis dependence in sustained remission.  
In contrast to the May 2002 findings, the VA examiner opined 
that while the veteran exhibited significant social and 
occupational impairment at least in part caused by his PTSD, 
his schizoaffective disorder was the primary disabling 
psychiatric condition and the reason the veteran was 
unemployable.  The veteran received a GAF score of 60 for his 
PTSD and 35 for his schizoaffective disorder.

Due to the differing opinions of the VA examiners in May 2002 
and December 2003, the Board finds it necessary to obtain a 
new VA PTSD examination to clarify the veteran's diagnoses; 
to assess the nature and severity of his symptomatology; to 
differentiate, to the extent possible, the symptomatology 
related to his distinct mental disorders; and to consider the 
effect of PTSD on the veteran's employability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where medical evidence did not differentiate 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).  
In addition to assessing the veteran's current psychiatric 
status and symptomatology, the VA examiner should conduct a 
thorough review of the medical evidence of record and, to the 
extent possible, provide a medical opinion as to the evolving 
nature and severity of the veteran's PTSD from 2001 to the 
present.  Specifically, the examiner should formulate a 
medical opinion as to whether the December 2003 VA 
examination indicates a decrease in the severity and 
symptomatology of the veteran's PTSD when compared to the May 
2002 examination.  The examiner should address the 
significance, if any, of the veteran's GAF scores which 
ranged from 40 to 45 in 2001, but beginning in 2002 ranged 
from 45 to 60.  The examiner should also consider the 
February 2004 letter from VA physician Dr. C.P., who opined 
that the veteran's PTSD did contribute to his 
unemployability.
 
On remand, the veteran should be given an opportunity to 
identify any additional relevant medical treatment records, 
from either private or VA facilities, that have not yet been 
associated with the claims folder.  Appropriate steps should 
be taken to obtain the identified records.  38 C.F.R. 
§ 3.159(c).

Upon readjudicating the veteran's PTSD claim, the RO must 
explicitly consider the possibility of assigning "staged" 
ratings.  Unlike a claim for an increased rating, where the 
primary concern is the present level of the veteran's 
disability, see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), in an appeal of an original or initial rating, 
evidence contemporaneous with the claim and with the initial 
rating decision is most probative of the degree of disability 
existing at the time the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous . . . ."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

In regard to the veteran's claim for a TDIU, the Board finds 
it to be inextricably intertwined with his claim for a higher 
initial rating for his service-connected PTSD.  See Holland 
v. Brown, 6 Vet. App. 443 (1994).  Accordingly, following the 
readjudication of the PTSD claim, the RO should address 
entitlement to a TDIU under 38 C.F.R. § 4.16.




Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake any additional 
development and/or notification deemed 
necessary for a full and fair adjudication 
of this case as required by recent Court 
decisions and any updated agency protocol.

2.  The veteran should be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, that have 
not yet been associated with the claims 
folder.  Appropriate steps should be taken 
to obtain the identified records.

3.  The veteran should be scheduled for a 
VA psychiatric examination to evaluate the 
nature and severity of his service-
connected PTSD.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  Any 
testing deemed appropriate by the examiner 
should be conducted.  A complete rationale 
should be provided for any opinion 
expressed.

The findings of the examiner should 
address the level of social and 
occupational impairment attributable to 
the veteran's PTSD.  If it is not possible 
to differentiate between impairment 
resulting from PTSD and impairment 
resulting from any other non-service-
connected disorder, the examiner should 
state this in the report.  See Mittleider, 
11 Vet. App. at 182.

While the symptoms provided in the rating 
criteria are not an exclusive or 
exhaustive list of symptomatology that may 
be considered, see Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002), the examiner 
should comment on the veteran's thought 
processes, communication, personal 
appearance and hygiene, behavior, 
orientation in all spheres, work and 
family relations, speech, affect, abstract 
thinking, mood, memory, and ability to 
understand complex commands.  The examiner 
should also address the presence or 
absence of the following: delusions or 
hallucinations; suicidal ideation; 
anxiety, suspiciousness, or panic attacks; 
and obsessive rituals which interfere with 
routine activities.

The examiner should assign a numerical 
code under the GAF scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, and 
specifically indicate whether the GAF 
designation incorporates impairment caused 
by any non-service-connected psychiatric 
disorder.

In addition to assessing the veteran's 
current psychiatric status and 
symptomatology, the VA examiner should 
conduct a thorough review of the medical 
evidence of record and, to the extent 
possible, provide a medical opinion as to 
the evolving nature and severity of the 
veteran's PTSD from 2001 to the present.  
Specifically, the examiner should 
formulate a medical opinion as to whether 
the December 2003 VA examination indicates 
a decrease in the severity and 
symptomatology of the veteran's PTSD when 
compared to the May 2002 examination.  The 
examiner should address the significance, 
if any, of the veteran's GAF scores which 
ranged from 40 to 45 in 2001, but 
beginning in 2002 ranged from 45 to 60.  
The examiner should also consider the 
February 2004 letter from VA physician Dr. 
C.P., who opined that the veteran's PTSD 
did contribute to his unemployability.

4.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed.  
In particular, the examination report must 
be looked at to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
corrective procedures should be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his claim for 
entitlement to an initial disability 
rating in excess of 50 percent for his 
service-connected PTSD must be 
readjudicated.

The applicability of assigning "staged" 
ratings for the veteran's PTSD must be 
explicitly considered.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

Following the readjudication of the PTSD 
claim, the RO should address entitlement 
to a TDIU under 38 C.F.R. § 4.16.

In the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


